FEDERATED INTERMEDIATE MUNICIPAL TRUST (A Portfolio of Intermediate Municipal Trust) Institutional Shares Class Y Shares Supplement to Statement of Additional Information dated July 31, 2009. At its meeting in August 2009, the Board of Directors of Intermediate Municipal Trust approved a change in the custodian for Federated Intermediate Municipal Trust (“Fund”) from State Street Bank and Trust Company to The Bank of New York Mellon. The change in custodian is expected to occur on or about October 30, 2009. Effective as of the change in custodian to The Bank of New York Mellon, the following changes in the Fund’s Statement of Additional Information dated July 31, 2009 should be made. 1. Please replace the section entitled “CUSTODIAN” with the following: CUSTODIAN The Bank of New York Mellon, New York, New York, is custodian for the securities and cash ofthe Fund. 2.Under the section entitled “ADDRESSES” please replace the section entitled “Custodian, Transfer Agent and Dividend Disbursing Agent” with the following: Custodian The Bank of New York Mellon One Wall Street New York, NY 10286 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company
